14‐4297 
United States v. Miller 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of March, two thousand sixteen. 

PRESENT:            CHESTER J. STRAUB, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                    Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                           Appellee, 

                                        v.                                                        14‐4297 

SHERIEKA SMALLING,                                                                                       
                                                   Defendant, 

KWAN MILLER, 
                                                   Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR DEFENDANT‐APPELLANT:                                     Kwan Miller, pro se, Loretto, Pennsylvania. 

 
FOR APPELLEE:                               Mary Margaret Dickman, Varuni Nelson, 
                                            Douglas M. Pravda, Assistant United States 
                                            Attorneys, for Robert L. Capers, United States 
                                            Attorney for the Eastern District of New York, 
                                            Brooklyn, New York.                  

              Appeal from the United States District Court for the Eastern District of 

New York (Weinstein, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.  

              Defendant‐appellant Kwan Miller, proceeding pro se, appeals the denial of 

his post‐judgment motions to reduce his restitution obligation and to amend his 

presentence investigation report (ʺPSRʺ).  We assume the partiesʹ familiarity with the 

underlying facts, procedural history of the case, and issues on appeal.   

              The issues raised by this appeal are pure questions of law, which we 

review de novo.  United States v. Barresi, 361 F.3d 666, 671 (2d Cir. 2004).  Although the 

district court did not explain its reasons for denying Millerʹs motions, we may aﬃrm 

ʺon any ground which finds support in the record.ʺ  Beth Israel Med. Ctr. v. Horizon Blue 

Cross & Blue Shield of New Jersey, Inc., 448 F.3d 573, 580 (2d Cir. 2006). 

              Miller argues that his restitution obligation should be reduced to account 

for insurance payments received by his victims.  The receipt by victims of compensation 

from insurers, however, does not provide a basis for reducing Millerʹs restitution 

obligation.  Under the Mandatory Victims Restitution Act (the ʺActʺ), any compensation 



                                             ‐ 2 ‐ 
a victim receives from insurance with respect to a loss does not lessen the defendantʹs 

obligation to pay restitution.  See 18 U.S.C. § 3664(j)(1).1  Although § 3664(j)(2) of the Act 

requires that the amount of a defendantʹs restitution be reduced to account for a victimʹs 

later recovery for the same loss, that provision, by its express terms, is limited to 

recovery of compensatory damages in a federal or state proceeding, and is inapplicable 

to insurance payments.  Id. § 3664(j)(2).2  Contrary to Millerʹs argument on appeal, this 

does not create a ʺdouble recovery,ʺ because restitution payments will be apportioned 

between the victims and the insurers pursuant to § 3664(j)(1).   Accordingly, the district 

court did not err in denying Millerʹs motion to reduce his restitution obligation.   

                        Miller next argues that the district court erred in denying his motion to 

amend his PSR to redact his youthful oﬀender adjudications, which he alleges have 

been used by the Bureau of Prisons (ʺBOPʺ) to deny him access to an early release 

incentive.  Miller first moved pursuant to Federal Rule of Criminal Procedure 32 to 

amend the PSR in a letter dated August 28, 2014, and repeated the request in a 

subsequent letter dated November 4, 2014.  Rule 32 allows parties to object to a PSR 


                                                 
            1   Section 3664(j)(1) provides: ʺIf a victim has received compensation from 
insurance or any other source with respect to a loss, the court shall order that restitution be paid 
to the person who provided or is obligated to provide the compensation, but the restitution 
order shall provide that all restitution of victims required by the order be paid to the victims 
before any restitution is paid to such a provider of compensation.ʺ           
        2       Section 3664(j)(2) provides: ʺAny amount paid to a victim under an order of 
restitution shall be reduced by any amount later recovered as compensatory damages for the 
same loss by the victim in (A) any Federal civil proceeding; and (B) any State civil proceeding, 
to the extent provided by the law of the State.ʺ 


                                                     ‐ 3 ‐ 
prior to sentencing, but does not provide a basis for amending a PSR after the 

imposition of sentence.  See United States v. Giaimo, 880 F.2d 1561, 1563 (2d Cir. 1989) 

(ʺRule 32, standing alone, does not give a district court jurisdiction to correct 

inaccuracies in a [PSR] report after a defendant has been sentenced.ʺ).  Accordingly, the 

district court did not have jurisdiction to amend Millerʹs PSR pursuant to Rule 32 

following the imposition of his sentence.3       

                        To the extent that Miller seeks to challenge the BOPʹs determination of his 

ineligibility for early release, such a challenge must be brought in a separate proceeding 

pursuant to 28 U.S.C. § 2241 after exhaustion of administrative remedies.  See Levine v. 

Apker, 455 F.3d 71, 78 (2d Cir. 2006) (ʺA challenge to the execution of a sentence ‐‐ in 

contrast to the imposition of a sentence ‐‐ is properly filed pursuant to § 2241.ʺ); Carmona 

v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001) (ʺ[A] challenge to the execution 

of [a prisonerʹs] sentence rather than the underlying conviction, is properly brought via 

an application for a writ under § 2241.ʺ).  Such a proceeding must be brought against 

the BOP in the district in which Miller is incarcerated, which, at present, is not within 

this Circuit.  See Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004) (ʺWhenever a § 2241 habeas 

                                                 
            3   Even if the district court did have authority to amend Millerʹs PSR post‐
sentencing, we note that Miller did not object to the inclusion of his youthful offender 
adjudications during sentencing, and did not raise the issue until approximately five months 
after the April 1, 2014 entry of judgment.  It was well within the district courtʹs discretion to 
deny Millerʹs untimely motion, where there was no error in including the information in his 
PSR for consideration at sentencing.  See United States v. Matthews, 205 F.3d 544, 546‐49 (2d Cir. 
2000) (stating that an adjudication under the New York youthful oﬀender statute may be 
included in a PSR).   


                                                     ‐ 4 ‐ 
petitioner seeks to challenge his present physical custody within the United States, he 

should name his warden as respondent and file the petition in the district of 

confinement.ʺ).   

              We have reviewed Millerʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the order of the district court.   

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 
 




                                           ‐ 5 ‐